Moses, C. J.,
concurred and filed the following separate opinion:
Moses, C. J. I am so far from being satisfied with the law, as laid down by the presiding Judge as the governing principle which was to be applied to the facts by the jury, that I have examined the brief with much care to see if we were at liberty to set the verdict aside by reason of the errors of law averred by the appellant to have been made in the charge. As is said in the opinion of the Court, pronounced by my associate, “this Court is one for the correction of errors at law.” In chancery cases it has a more enlarged jurisdiction. What is required to entitle a party to be heard here in a law case on allegations of error in the charge of a Circuit *258Judge has been declared in numerous decisions to be found in our reports.
A most careful revision of the brief has failed to discover an exception to any proposition expressed in the charge or to any refusal to charge on request made. I do not confine myself to a definite, formal' or certain request, but there was nothing brought to the view of the Court from which the exceptions now insisted on could have been implied.
In South Carolina Railroad Company vs. Wilmington, Columbia and Augusta Railroad Company, (MS. decision, November Term, 1875,) it is said: “It should appear by the record that the Court was apprised that the party intended to rely on the propositions advanced by way of exception. In the present case, that fact appears by the language of the charge itself, and there is a substantial compliance with the rule in question.”
In the case now before us I fail to perceive anything in the record from which such an intention can be inferred. I must, therefore, concur in the order to dismiss the motion.